Citation Nr: 0518995	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  98-00 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for left foot numbness.


REPRESENTATION

Appellant represented by:	John Stevens Berry, attorney


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had active military service from November 1982 to 
October 1989.

This matter arises from a September 1997 rating decision of 
the RO, a pertinent part of which denied the benefits sought 
on appeal.  In a September 1999 decision, the Board denied, 
in pertinent part, the claims on appeal as not well-grounded 
(under then existing law).  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court), 
and in a May 2001 Order, the Court vacated the September 1999 
Board decision as to the claims on appeal, and remanded the 
claims for readjudication under the newly enacted Veterans 
Claims Assistance Act of 2000 (VCAA).

In July 2002, the Board initiated its own development under 
authority granted by VCAA, pursuant to the Court's Order to 
vacate and remand the prior Board decision.  However, before 
the Board could readjudicate the claims in light of that 
development, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that that part of 
VCAA, at 38 C.F.R. § 19.9(a)(2)(ii), which allowed for Board 
development, was invalid as contrary to 38 U.S.C.A. § 
5103(b).  See Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, 327 F. 3rd 1339 
(Fed. Cir. 2003) (DAV).  

In June 2003, the Board remanded the appeal for VCAA notice 
and for RO readjudication pursuant to the Federal Circuit's 
holding in DAV, as well as to comply with the May 2001 Court 
Order.  However, the June 2003 Board remand did not identify 
the veteran's left foot claim.  That claim was not 
adjudicated at the RO or included in the August 2003 
supplemental statement of the case (SSOC).

In January 2004, the Board remanded the claims for additional 
development.  The case is now before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence demonstrates that the 
veteran's headaches were not incurred during active duty, and 
are not the result of a service-connected disability or 
treatment for a service-connected disability.  

3.  The competent medical evidence demonstrates that the 
veteran's numbness of the left foot was aggravated by her 
active duty.


CONCLUSIONS OF LAW

1.  Service connection for headaches is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310(a) (2004).

2.  Service connection for left foot numbness is warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate her claims in the September 1997 rating decision 
on appeal, the June 1998 statement of the case, and various 
SSOCs, dated as recently as August 2004 (after the Board's 
most recent remand).  Additionally, the RO sent the veteran a 
letter in May 2004 that explained the notice and duty to 
assist provisions of the VCAA, including the respective 
responsibilities of VA and the veteran to identify and/or 
secure evidence; listed the evidence; and asked the veteran 
to submit and authorize the release of additional evidence.  
Accordingly, the Board finds that the appellant has been 
afforded all notice required by statute.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service and post-service medical records.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  VA also 
conducted relevant VA medical examinations.  There is no 
indication from the claims folder or allegation from the 
appellant that any relevant evidence remains outstanding.  
Therefore, the Board finds that the duty to assist is met.  
38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
her appeal.  As she has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claims will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The veteran contends that she has chronic headaches due to 
medication or a combination of medications for her service-
connected status-post hysterectomy, and that her left foot 
numbness is the result of her service or her service-
connected low back disability or flat feet.  In this regard, 
the Board observes that the veteran is service-connected for 
status-post total hysterectomy, adjustment disorder with 
depressed mood, chronic left leg shin splints, bilateral flat 
feet and scar of the left breast.  

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain 
diseases, including organic disease of the nervous system,  
may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski , 2 Vet. App. 492, 
494 (1992).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service-connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

Entitlement to service connection for chronic headaches

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
chronic headaches.  In so finding, the Board observes that 
the competent medical evidence shows that the veteran's 
current headaches are not related to her service or any 
service-connected disability.  38 C.F.R. §§ 3.303, 3.304 and 
3.310(a). 

The Board is aware of the report of a March 1997 VA general 
medical examination, which provides a pertinent impression of 
muscle tension headache possibly exacerbated by estrogens.  
The report does not provide any explanation for this positive 
conclusion other than to note it was the veteran's own 
assertion. 

The report of a January 2003 VA neurological examination 
provides that a neurological examination had been conducted 
of the veteran, but the examiner had neglected to answer 
certain questions.  The current examiner observed that the 
questions were of a very general issue and so he had decided 
to complete the examination via a telemedicine examination.  
The examiner noted he had reviewed all other VA examination 
reports.  The veteran reported that her headaches, which 
began in 1986, were due to her diabetes, not her 
hysterectomy, which occurred in 1995.  Based on these 
statements, the examiner concluded that the veteran's 
headaches were not related to her [service-connected] 
hysterectomy but to her [non-service-connected] diabetes.  

The Board finds that the March 1997 medical opinion in 
support of her claim, and the January 2003 opinion against 
her claim, are not probative either way to the etiology of 
her headaches.  With respect to the March 1997 report, 
medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative in nature to establish the 
presence of the claimed disorder or the relationship thereto.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

Further, the opinion in each report is based on the veteran's 
own assertions as to medical etiology.  As a layperson, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu, supra.  The veteran's own opinion, even when 
transcribed as part of a medical report, cannot be accepted 
as competent medical nexus evidence.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) ["a bare transcription of a lay 
history is not transformed into 'competent medical evidence' 
merely because the transcriber happens to be a medical 
professional"]; see also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).  In fact, neither the March 1997 report nor the 
January 2003 report supports the opinions contained therein 
with references to current examination results or physical 
findings set forth in the medical record.  

By contrast, the Board finds that the opinion set forth in a 
June 2004 VA examination report is probative evidence against 
the veteran's claim.  The report sets forth the veteran's 
assertions and current symptoms, as well as current 
examination findings.  The pertinent assessment was headaches 
of migrainous type versus chronic daily headaches, of each of 
which she seemed to have some aspects.  She also had a 
diagnosis of depression, which the examiner felt could factor 
into her headaches as she reported the depression was 
difficult to control.  The examiner listed her medications 
and noted that he was aware that headaches could be caused by 
a variety of medications.  Looking at her medication list, he 
was not aware of specific medications that she took that 
could be a cause of her headaches, particularly in light of 
1) the fact that she had been on most of the medications for 
some time, and 2) the headaches had been ongoing for a long 
period of time.  The examiner expressed the opinion that the 
headaches were likely idiopathic in nature and not secondary 
to her medications, and did respond to Tylenol most of the 
time.  

The Board finds that this opinion is probative evidence 
against the veteran's claim.  The report supports the opinion 
with references to medical expertise, as well as medical 
history and findings set forth in the medical record.  This 
fact is particularly important, in the Board's judgment, as 
the references make for a more convincing rationale. 

In denying the veteran's claim, the Board also observes that 
there is no evidence of headaches due to organic disease of 
the nervous system, manifested to a compensable degree within 
one year of the veteran's separation from service.  Thus, 
presumptive service connection is not warranted.  38 C.F.R. 
§§ 3.307, 3.309.  

Entitlement to service connection for left foot numbness

Based on a thorough review of the record, the Board finds 
that the evidence pertaining to her claim for service 
connection for numbness of the left foot is at least in 
equipoise.  With resolution of doubt in the veteran's favor, 
service connection is granted.  38 C.F.R. § 3.102 (2004).

In so finding, the Board recognizes that the veteran's 
service medical records show that in April 1986 she 
complained of numbness in her toes with lower leg pain for 
two months.  The diagnosis was reported as shin splints and 
boot paresthesia.  The veteran's feet were evaluated by an 
orthopedic physician in September 1986, and no orthopedic 
pathology was found.  The veteran's separation examination 
report indicated a pertinent past history of feet pain.  

The report of a June 2004 VA neurological examination 
includes the opinion that the veteran had what could be 
described as asymmetry of sensation to most modalities in the 
left lower extremity, in her foot, mostly the toes to the 
ankle.  The examiner stated that it was likely that she did 
have abnormal sensation and occasional pain secondary to past 
surgical internal fixation of the left lower extremity [for 
an un-service-connected left ankle condition], as well as the 
[un-service-connected] injury that occurred; but unlikely to 
be secondary to her [service-connected] back syndrome or 
[service-connected ] flatfeet.  

On the other hand, the report of a November 2002 addendum to 
an October 2002 VA podiatry examination notes that the 
veteran complained of numbness and tingling in her second and 
third toes bilaterally.  She reported that it was most 
noticeable in the morning when she first got out of bed.  On 
examination, she had palpable nodules just proximal to the 
second interdigital web space on both feet.  This finding was 
consistent with interdigital neuroma.  The examiner stated 
that it was more likely than not that an interdigital neuroma 
was not caused by the veteran's military service.  However, 
it could be aggravated by active service requirements, 
including wearing her boots and marching and running 
activities.  Based on an interview with the veteran and 
examination of her feet, the examiner stated that the 
veteran's current pain and numbness from her interdigital 
neuromas were more likely than not aggravated by her 
requirements on active duty. 

In view of the foregoing, and with resolution of doubt in the 
veteran's favor, the Board finds her left foot numbness was 
aggravated by active duty and service connection is therefore 
warranted.  

	(CONTINUED ON NEXT PAGE)









ORDER

Service connection for chronic headaches is denied.

Service connection for left foot numbness is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


